Title: The Commissioners to Sartine, 16 May 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      
       Passy 16 May 1778
       
      
     
     Messrs. Basmarine, Raimbeaux and Co. having represented to Us, that they have applied to Government for a Frigate, to be employed in Defence of their Commerce to and from America, and in making Reprisals for the Losses they have lately Sustained by our Enemies. We the Commissioners of the united States of North America, hereby request, that Such a Frigate may be granted them: and in that Case, We are ready to give a Commission and Letter of Marque to Such Frigate, upon Messrs. Basmarine & Cos. giving Bond to Us, for the regular Behaviour of Such Frigate according to the Laws of Nations, and the Usage of the united States.
     
      We have the Honour to be, with great Respect, your Excellencys most &c.
      signed F. L. and A.
     
    